EXHIBIT 10.20

 

THIS AGREEMENT made 1st April 2004

 

BETWEEN    (1)    CDW BUILDING LIMITED a company limited by shares incorporated
under the laws of the Cayman Islands with its principal place of business in
Hong Kong at Suite 3701, 37th Floor, Jardine House, 1 Connaught Place, Central,
Hong Kong (“the Landlord” which expression shall where the context permits
include the reversioner expectant on the determination of the Term whether or
not immediately); AND      (2)    PEAK PLASTIC & METAL PRODUCTS (INTERNATIONAL)
LIMITED LOGO [g22316g06k22.jpg] whose registered office is situate at Units E
and F, 19th Floor, CDW Building, 388 Castle Peak Road, Tsuen Wan, New
Territories, Hong Kong (“the Tenant” which expression shall where the context
permits include its permitted assigns and persons deriving title under or
through it).

 

WITNESSETH as follows:-

 

1.    Definitions and Interpretation      (1)    In this Agreement, unless the
context otherwise requires, the terms defined in this Clause shall have the
meanings respectively ascribed to them:-           (a)    “Basic Rent” means the
calendar monthly rent of Hong Kong Dollars Sixty Six Thousand Two Hundred and
Forty only (HK$66,240.00);           (b)    “Building” means CDW Building, 388
Castle Peak Road, Tsuen Wan erected on Section A of Lot No.1221 in Demarcation
District No. 453;           (c)    “Common Parts” means the pedestrian ways
forecourts car parks ramps driveways loading and unloading bays areas and
platforms landscaped areas entrances halls landings lifts lift-shafts lift
lobbies staircases passages lavatories and other areas which are from time to
time during the Term provided for the common use and enjoyment by the tenants
and occupiers of the Building and all persons expressly or by implication
authorised by them;           (d)    “Cooling Water Charge” means all charges
payable from time to time for the supply of cooling water for air conditioning
purposes as shall be determined by the Landlord and/or the Manager from time to
time;



--------------------------------------------------------------------------------

        (e)    “Deed of Mutual Covenant” means any Deed of Mutual Covenant or
deed or document of a similar nature affecting the Building from time to time;  
      (f)    “Deposit” means an amount equal to three times the monthly Basic
Rent, the quarterly Government rates and Government rent payable from time to
time hereunder which shall initially be Hong Kong Dollars Two Hundred Fourteen
Thousand Six Hundred and Seventeen only (HK$214,617.00);         (g)   
“Equipment” means the plant machinery apparatus equipment devices installations
lifts boilers air-conditioning system fire extinguishing equipment lighting
container hoist water tanks pumps transformers hoppers meters pipes sewers
drains mains ducts conduits gutters watercourses wires cables channels flues and
all other electronic electrical gas mechanical water supply drainage telephone
security computer building management or other service facilities now or at any
time in above below adjacent to or in the vicinity of and serving and/or
benefiting the Building;”         (h)    “Interest Rate” means 1.5% per month
calculated on a daily basis and compounded at monthly intervals;         (i)   
“Liability” and “Liabilities” means any penalty fine damage damages losses costs
expenses actions demands proceedings claims and liabilities;         (j)   
“Manager” means the manager of the Building from time to time;         (k)   
“Permitted Use” means Industrial use only;         (l)    “Plan” means the plan
annexed hereto;         (m)    “Premises” means Units E and F on the Nineteenth
Floor of the Building as more particularly defined in the First Schedule;      
  (n)    “Rents” means the Basic Rent, the Service Charge, the Cooling Water
Charge and all monies hereunder stipulated to be payable or recoverable as rent;
        (o)    “Service Charge” means all service, repair, maintenance and
management charges (including remuneration of the Manager) payable from time to
time by the owner or occupier of the Premises as shall be determined by the
Landlord or the Manager;         (p)    “Term” means Three (3) years from and
including 15th January 2004 and expiring on 14th January 2007.

 

2



--------------------------------------------------------------------------------

    (2)    In this Agreement:-          (a)   if the context permits or requires
words importing the singular number shall include the plural number and
vice-versa and words importing one gender shall include all other genders;      
   (b)   the headings are for convenience only and shall not be referred to in
the construction or interpretation of this Agreement;          (c)   references
to any specific ordinance shall be deemed to refer to any modification amendment
or re-enactment thereof and any bye-laws rules regulations or orders made
thereunder for the time being in force and any general reference to “Ordinance”,
“Ordinances” or “legislation” includes any bye laws rules regulations or orders
made under such Ordinance Ordinances or legislation and any other orders
regulations bye-laws and rules of any Governmental or other competent authority
or Court of competent jurisdiction;          (d)   references to “the Premises”
“the Building” and “the Equipment” shall in the absence of any provision to the
contrary include any part thereof;          (e)   any agreement by the Tenant
not to do an act or thing shall be deemed to include an obligation not to permit
or suffer such act or thing to be done and to use its best endeavours to prevent
such act or thing being done by a third party;          (f)   any provisions
referring to the consent or approval of the Landlord shall be construed as also
requiring the consent or approval of any mortgagee of the Premises and if
applicable of the Manager but nothing in this Agreement shall be construed as
implying that any obligation is imposed upon any mortgagee of the Premises or
the Manager or Tenant not unreasonably to refuse such consent or approval;      
   (g)   references to “consent” or “approval” or words to similar effect mean
(as the case may be) a written and signed consent or approval;          (h)  
reference to any Clause or Schedule without further designation shall be
construed as a reference to the Clause of or Schedule to this Agreement so
numbered;          (i)   where the Landlord or the Tenant for the time being are
two or more persons obligations expressed or implied to be made by or with such
party are deemed to be made by or with such persons jointly and severally.

 

3



--------------------------------------------------------------------------------

Demise

 

2.    In consideration of the Rents hereby reserved and the Tenant’s agreements
and obligations hereinafter contained the Landlord LETS and the Tenant TAKES the
Premises TOGETHER with (so far as the same are reasonably necessary for the
proper enjoyment of the Premises and so far as the Landlord has title to grant
the same) the right in common with the Landlord and all others having the like
right to:- (a)    the free passage and running (subject to temporary
interruption for repair alteration or replacement) of water gas electricity
sewage and all other services and supplies as are now or are hereafter to be
used from and to the Premises through the pipes sewers drains watercourses wires
cables and other conduits now or hereafter serving the Premises and situated in
on under or over the Building; (b)    use the Common Parts (subject to temporary
interruption for repair alteration or replacement); and (c)    support and
protection from other parts of the Building as is now enjoyed by the Premises

 

EXCEPT AND RESERVING unto the Landlord and all other persons authorised by the
Landlord:-

 

(a)    the free and uninterrupted passage and running of water gas electricity
and sewage and all other services and supplies as are now or hereafter to be
used from and to any other premises in the Building through the Premises; (b)   
the right to use the Equipment within the Premises not exclusively serving the
same; (c)    the right with or without workmen tools and appliances at all
reasonable times upon giving the Tenant reasonable prior notice (except in cases
of emergency when no notice shall be required) to enter (or in cases of
emergency to break and enter) the Premises to:-      (i)    inspect rebuild
repair renew maintain cleanse paint or decorate the Building and the Equipment
and for such purposes to erect scaffolding or to place ladders upon the
Premises;      (ii)    construct in on under or over the Premises at any time
during the Term any Equipment for the benefit of the Building;      (iii)   
carry out work or do anything whatsoever comprised within the Landlord’s
obligations in this Agreement whether or not the Tenant is liable to make a
contribution;

 

4



--------------------------------------------------------------------------------

    (iv)    take schedules or inventories of fixtures and other items to be
yielded up on the determination of the Term;     (v)    exercise any of the
rights granted to the Landlord by this Agreement;     (vi)    extinguish any
fire or salvage property or otherwise deal with any emergency;     (vii)    a
right of support and protection from the Premises as is now enjoyed by other
parts of the Building

 

TO HOLD the same unto the Tenant for the Term SUBJECT TO all rights easements
privileges restrictions covenants and stipulations of whatever nature affecting
the Premises including without limitation the matters contained or referred to
in the Deed of Mutual Covenant YIELDING AND PAYING therefor the Rents.

 

TENANT’S AGREEMENTS

 

3.    The Tenant AGREES with the Landlord as follows:-

 

Expenses and Outgoings

 

(1)    (a)    To pay the Basic Rent, the Service Charge, the Cooling Water
Charge and any increase therein in Hong Kong currency on the first day of each
and every calendar month during the Term in advance without any deduction
therefrom and the Tenant hereby expressly agrees that it shall not be entitled
to any set-off (whether legal or equitable) against the Basic Rent, the Service
Charge and the Cooling Water Charge hereby reserved and payable by the Tenant to
the intent that the same shall be paid in full to the Landlord on the day and in
the manner herein before provided the first of such payments shall be made on
the date hereof;      (b)    The Landlord or the Manager shall be entitled at
any time and from time to time by notice in writing to the Tenant to increase
the amount of Service Charge to reflect increased expenses incurred, payable at
the date hereof and thereafter the Service Charge payable shall be the increased
amount in lieu of the amount payable at the date hereof. There shall be no
restriction on the number of occasions upon which the Landlord or the Manager
may call for an increase.      (c)    (i)    To pay and discharge by way of
further rent all Government rent rates taxes assessments duties charges
impositions and outgoings of an annual or recurring nature now or hereafter to
be assessed imposed or charged by the Government of Hong Kong or other lawful
authority upon the Premises or upon the owner or occupier thereof (Property Tax
only excepted);

 

5



--------------------------------------------------------------------------------

         (ii)    In the event of the Premises not having been assessed to rates
at the date of commencement of the Term to pay to the Landlord quarterly in
advance on the first days of January April July and October for the continuance
of the Term (the first payment in respect of the period from the commencement of
the Term until the next said quarter day to be made on the date hereof) such
percentage (as shall from time to time be determined by the Legislative Council
in accordance with Section 18 of the Rating Ordinance Cap.116 as the percentage
of the rateable value on which rates shall be computed) of the rent for the
corresponding quarter as shall be required by the Landlord as a deposit by way
of security for the due payment of rates and any over-payment or under-payment
by the Tenant shall be adjusted on receipt of an assessment from the Government;
    (d)    To pay to the suppliers and indemnify the Landlord against all
deposits and charges in respect of water electricity gas and telephones consumed
or used at or in relation to the Premises as may be shown by the separate meter
or meters installed in the Premises or by accounts rendered to the Tenant such
sums to be recoverable as rent;     (e)    To produce to the Landlord on written
demand made by the Landlord receipts for Government rent rates water telephone
gas and electricity charges paid by the Tenant;     (f)    If and so often as
any Rents (whether formally demanded or not) or any other money due from the
Tenant hereunder shall be unpaid after becoming due to pay on demand by way of
further rent with interest from the date of demand on such unpaid Rents and
other moneys (as the case may be) until payment at the Interest Rate both before
and after judgment and for the avoidance of doubt it is declared that this
provision shall not entitle the Tenant to withhold or delay any payment of the
Rents or any other sum due hereunder after the date upon which it falls due or
in any way prejudice affect or derogate from the rights of the Landlord in
relation to the said non-payment.

 

Landlord’s Expenses

 

(2)    To pay to the Landlord on an indemnity basis all costs fees charges
disbursements and expenses (including without prejudice to the generality of the
foregoing those payable to counsel solicitors surveyors architects engineers and
bailiffs) incurred or payable by the Landlord in relation or incidental to:-  
   (a)    the preparation and service of any notice under Section 58 of the
Conveyancing and Property Ordinance Cap.219 or incurred in or in contemplation
of proceedings thereunder notwithstanding in any such case that forfeiture may
be avoided otherwise than by relief granted by the Court;

 

6



--------------------------------------------------------------------------------

    (b)    every application made by the Tenant for a consent or approval of the
Landlord or any mortgagee of the Premises required by this Agreement whether or
not the application is granted together with any stamp duties on any licences
and duplicates in connection therewith; and     (c)    the recovery or attempted
recovery of arrears of the Rents or other sums due from the Tenant.

 

To Fit Out

 

(3)    To fit out the interior of the Premises at the Tenant’s expense in
accordance with such plans and specifications (including but not limited to the
installation of machinery electrical wiring plumbing fire services
air-conditioning and electrical works) as shall have been first submitted by the
Tenant and approved in writing by the Landlord in a good proper and workmanlike
fashion using good quality materials and in all respects in a style and manner
appropriate to a high class industrial building and so to maintain the same
throughout the Term in good and substantial repair and condition to the
reasonable satisfaction of the Landlord PROVIDED THAT no approval shall make the
Landlord responsible for any damages or claims arising from defects in design or
quality of the fitting out. The Tenant will not cause or permit any variation to
the approved fitting out plans and specifications or to the interior design or
layout of the Premises without the previous approval by the Landlord (such
approval not to be unreasonably withheld) and the Tenant shall pay to the
Landlord any fees and/or costs incurred or payable by the Landlord in obtaining
the advice of its architects and/or specialist consultants in respect of the
initial fit-out works and any variation thereof.

 

Repair

 

(4)   (a)    At all times during the Term to put and keep the interior of the
Premises and the Equipment therein (save and except any Equipment within the
Premises not exclusively serving the Premises) in good clean a condition
(reasonable wear and tear excepted) and to deliver up the same to the Landlord
at the expiration or sooner determination of the Term in good condition
(reasonable wear and tear excepted) and in particular but without prejudice to
the generality of the foregoing:-          (i)    to repair or replace any
electrical or gas installations wiring or piping (as the case may be) within and
exclusively serving the Premises if the same becomes dangerous or unsafe or if
so reasonably required the Landlord or if required by any relevant Ordinances or
the relevant utility company and in so doing the Tenant shall use only a
contractor approved by the Landlord in writing for that purpose;          (ii)
   to keep any Equipment within and exclusively serving the Premises in good
clean and substantial repair and condition and in accordance with the provisions
of any relevant legislation and in so doing the Tenant shall only use a
contractor approved by the Landlord for that purpose;

 

7



--------------------------------------------------------------------------------

         (iii)    to keep any toilets used exclusively by the Tenant its
employees and licensees (whether or not within the Premises) in good clean and
tenantable repair and condition;     (b)    To reimburse to the Landlord on
demand the cost of replacing all broken and damaged windows and glass in the
Premises whether or not the same is broken or damaged by the act or neglect of
the Tenant and the cost of cleansing and clearing any of the drains choked or
stopped up owing to the negligence or careless use by the Tenant; and     (c)   
To take all reasonable precautions to protect the Premises against damage by
fire storm typhoon heavy rainfall or the like and in particular to ensure that
all exterior doors and windows are securely fastened upon the threat of such
adverse weather conditions.

 

Landlord’s Access

 

(5)   (a)    To permit the Landlord and its agents with or without workmen
materials and appliances to:-          (i)    enter upon the Premises at
reasonable times on reasonable notice (except in case of emergency when no
notice shall be required) to inspect and test the wiring and piping therein and
to inspect execute test maintain and repair additions alterations or other works
on any part of the Building or the fixtures and fittings or appliances therein
and for the purpose of executing the same to erect scaffolding or to place
ladders upon the Premises;          (ii)    enter the Premises at reasonable
times on reasonable notice for the purpose of ascertaining that the covenants
and conditions of this Agreement have been observed and performed;         
(iii)    enter upon the Premises at reasonable times on reasonable notice to
view (and to open up floors and other parts of the Premises where such
opening-up is required in order to view) the state of repair and condition of
the Premises;          (iv)    give to the Tenant (or leave upon the Premises) a
notice specifying any repairs renewals replacements rebuilding cleaning and
maintenance that the Tenant has failed to execute in breach of this Agreement
and to request the Tenant immediately to execute the same including the making
good of such opening-up (if any) Provided That any such opening up shall be made
good by and at the cost of the Landlord where such opening-up reveals no breach
of this Agreement;

 

8



--------------------------------------------------------------------------------

    (b)    Immediately to repair renew rebuild replace cleanse and maintain the
Premises as required by any proper notice given pursuant to Clause 3(5)(a)(iv);
and     (c)    If within fourteen days of the service of any notice given
pursuant to Clause 3(5)(a)(iv) the Tenant shall not have commenced and be
proceeding diligently with the execution of the work referred to in such notice
or if the Tenant shall fail to complete the work within one month of such notice
or if in the Landlord’s reasonable opinion the Tenant is unlikely to have
completed the work within such period to permit the Landlord with all necessary
workmen materials and appliances to enter upon the Premises and forcibly if
necessary to execute such work as may be requisite to comply with such notice
and the cost thereof (which expression shall include without limitation all
legal costs and surveyors’ fees and other expenditure whatsoever attendant
thereon) shall be paid by the Tenant to the Landlord on demand and shall be
recoverable as rent.

 

Restriction on Alterations

 

(6)   (a)    Not to:-          (i)    commit any waste nor damage destroy
obstruct hinder or prevent the use of any Equipment;          (ii)    make any
addition or alteration to the Premises or any fixtures partitioning erections or
installations therein without the prior written consent of the Landlord;      
   (iii)    unite the Premises with any adjoining premises;          (iv)   
make any addition or alteration to the Equipment without the prior written
consent of the Landlord;          (v)    install any equipment apparatus or
machinery which imposes a weight on any part of the floors ceilings roofs or
structure of the Premises or Building in excess of that for which it is designed
or which requires any additional electrical wiring or gas piping or which
consumes electricity or gas not metered through the Tenant’s separate meter;    
     (vi)    cut maim injure drill into mark or deface any doors windows walls
beams structural members or any part of the fabric of the Premises;

 

9



--------------------------------------------------------------------------------



     (vii)    drive or insert any nails screws hooks brackets or similar
articles into the ceilings floors doors windows or columns of the Premises nor
to lay or use any floor covering or do any thing which may damage or penetrate
the existing flooring floor screed or slab;      (viii)    damage injure or
deface the Premises or the Building or the fixtures or fittings therein;     
(ix)    install or erect anything on the windows exterior or flatroofs (if any)
of the Premises or the Building or that protrudes from the Premises or from the
external facades of the air-conditioning platform thereof;      (x)    install
additional locks bolts security fitments or systems or other fittings to the
doors of the Premises or to the Premises or to change those already installed
without the prior written consent of the Landlord, which consent shall not be
unreasonably withheld; and      (xi)    install any heating ventilation or
air-conditioning plant equipment or system in the Premises without the prior
written consent of the Landlord and the Manager; (b)    Any consent shall be
given or withheld at the Landlord’s discretion and the Landlord shall not be
obliged to give reasons why it has withheld its consent and in any event if any
consent shall be granted it shall be subject to the condition that the Tenant
shall not cause any damage to the Premises and/or the Building or any part
thereof and such other conditions as the Landlord shall think fit to impose. (c)
   Any work to which the Landlord may consent must be carried out in accordance
with plans and specifications previously submitted to and approved by the
Landlord and the Tenant shall co-operate and cause its servants agents
contractors and workmen to co-operate fully with the Landlord and its servants
agents contractors and workmen and with other tenants or contractors carrying
out any work in the Building and to obey and comply and to cause its servants
agents contractors and workmen to obey and comply with all instructions and
directions which may be given by the Landlord’s representative in connection
with the carrying out of such work; (d)    In carrying out any permitted work to
the Equipment to use only a contractor approved by the Landlord for that
purpose; and (e)    If the Tenant shall install package unit air-conditioning
the Tenant shall only use the cooling water for such unit as shall be supplied
by the Landlord and such supply shall be subject to the Tenant paying to the
Landlord the Cooling Water Charge.

 

10



--------------------------------------------------------------------------------

Alienation

 

(7)    Not to assign underlet mortgage charge hold on trust for another or part
with or share possession or occupation or use or otherwise dispose of the
Premises or any part thereof or any interest therein or right thereto whereby
any person or persons not party to this Agreement obtains the use or possession
of the Premises or any part thereof irrespective of whether any rental or other
consideration is given for such use or possession and in the event of any breach
of this provision this Agreement shall at the discretion of the Landlord
determine and the Tenant shall forthwith surrender the Premises to the Landlord.
The tenancy shall be personal to the Tenant named in this Agreement and without
in anyway limiting the generality of the foregoing, the following acts and
events shall unless previously approved in writing by the Landlord (which
approval the Landlord may give or withhold at its discretion without assigning
any reason therefor) be deemed to be breaches of this Clause:-      (iii)    Any
take-over, reconstruction, amalgamation, merger, liquidation or winding up
either voluntarily or otherwise or a change in the person or persons who own the
majority of its voting shares or who otherwise have effective control thereof
unless the Tenant shall notify the Landlord of any take-over, reconstruction,
amalgamation or merger and such take-over, reconstruction, amalgamation or
merger shall be approved in writing by the Landlord (which approval the Landlord
shall not unreasonably withhold).      (iv)    The giving by the Tenant of a
Power of Attorney or similar authority whereby the donee of the Power obtains
the right to use possess occupy or enjoy the Premises or any part thereof or
does in fact use possess occupy or enjoy the same unless previously approved in
writing by the Landlord (which approval the Landlord may give or withheld at it
discretion without assigning any reason therefor).

 

Legislation and Notices

 

(8)    (a)   To obey and comply with all legislation relating to the Premises
and the conduct and carrying on of the Tenant’s business thereat and the use of
all plant and machinery installed in the Premises or to any other act deed
matter or thing done permitted suffered or omitted therein or thereon;      (b)
  Not to do in or near the Premises any act or thing by reason of which the
Landlord may under any Ordinance incur any Liability; and      (c)   Forthwith
on receipt of any notice order or claim or information regarding any proposal
for a notice order or claim affecting the Premises or the owner thereof (whether
by advertisement or otherwise) to give full particulars thereof to the Landlord
and if so required by the Landlord to produce such notice order claim or
information regarding such proposal for a notice order or claim to the Landlord.

 

11



--------------------------------------------------------------------------------

Restrictions on Use

 

(9)    (a)    Not to use the Premises for any purpose other than for the
Permitted Use excluding any trade that is now or may hereafter be declared to be
an offensive trade under the Public Health and Municipal Services Ordinance
Cap.13 or any similar legislation and not to cease to carry on business in the
Premises;      (b)    Not to use the Premises for any illegal or immoral
purpose;      (c)    Not to use the Premises as sleeping quarters or domestic
premises nor to allow any person to remain in the Premises overnight except with
the prior consent of the Landlord posting watchmen to look after the contents of
the Premises;      (d)    Not to use or permit or suffer the Premises to be used
for the purpose of dyeing or weaving works or the manufacture of plastic ware or
materials;      (e)    Not to keep any animals or pets inside the Premises and
at the Tenant’s expense to take all such steps and precautions as shall be
required by the Landlord to prevent the Premises from becoming infested or to
remedy the infestation of the Premises by termites rats mice roaches or any
other pests or vermin and to employ at the Tenant’s cost only such pest
extermination contractors as the Landlord may require and at such intervals as
the Landlord may reasonably direct and to the exclusion of all others;      (f)
   Not to bring or permit to remain on the Premises any safes machinery goods or
other articles which may strain or damage the Premises;      (g)    To comply
with the Landlord’s requirements as to the maximum weight and location of heavy
equipment apparatus and machinery.      (h)    Not to use in the Building any
cart trolley or similar vehicle for the transport of goods unless the same is
run on wheels of not less than six inches’ diameter and without skids or tracks
and unless all such wheels are covered with a tread of soft and non-metallic
material;      (i)    Not to use any liquid or solid fuel within the Premises or
the Building; or      (j)    Not to use any fresh or salt water from Government
mains for any heating cooling humidification or industrial purposes without
obtaining any requisite consents and licences from the Water Authority.

 

12



--------------------------------------------------------------------------------

Loading and Unloading

 

(10)    (a)    Not to use the passenger lifts in the Building for the purpose of
carrying any merchandise supplies chattels refuse equipment or other materials
which items shall be carried only in the freight or cargo lifts;      (b)    Not
to load the freight or cargo lifts in such a manner as to exceed the maximum
laden weight from time to time recommended by the manufacturer or any service
engineers for the operation thereof and not to cause congestion of the loading
and unloading bays areas and platforms and the adjoining parking areas (if any)
or inconvenience to any other user of them; and      (c)    To use the loading
and unloading bays areas and platforms for the purposes of loading and unloading
goods only.

 

Access and Common Parts

 

(11)    (a)    Not to do any act or thing whereby any entrance or exit of the
Building or any of the Common Parts may be obstructed impeded or hindered in any
way whatsoever and not to place any objects on the Common Parts nor to cause any
Common Parts to become untidy or in a dirty condition;      (b)    Not to place
deposit or expose outside the Premises any goods materials articles or things
whatsoever for display or sale or for any other purpose.

 

Electricity Loading

 

(12)    Not to overload the electrical wiring or cables or apparatus associated
therewith in or serving the Premises and to comply in all respects with all
Ordinances relating thereto.

 

Aerials and Noise

 

(13)    (a)    Not without the consent of the Landlord to affix any aerial or
similar apparatus (whether in connection with telegraphic, telephonic, radio or
television communication or otherwise) upon any part of the outside of the
Building and not to make any claim against the Landlord in respect of
interference to reception of wireless radio or television transmissions or to
the operation of any appliance in or upon the Premises suffered or alleged to be
suffered by reason of the use of electrical or other apparatus at the Building;
     (b)    Not to make at any time in the Premises any music or noise
(including without limitation sound produced reproduced received or recorded by
any broadcasting or other apparatus or equipment) so as to be audible outside
the Premises.

 

13



--------------------------------------------------------------------------------

Fire Fighting Equipment

 

(14)    To keep all fire fighting alarm detection systems and extinguishing
apparatus installed at the Premises in compliance with all Ordinances and open
to inspection and maintained in complete working order to the satisfaction of
the Landlord and not to hinder prevent or obstruct the access to or operation of
such systems apparatus and appliances.

 

Machinery

 

(15)    (a)    Not to install any machinery in the Premises without the written
consent of the Landlord (such consent not to be unreasonably withheld);      (b)
   Not to install or use in the Premises any machinery or apparatus which causes
undue noise or vibration or which can be heard or felt in any other premises in
the Building or which may cause structural damage;      (c)    To keep all plant
apparatus machinery (including any boilers) in or upon the Premises properly
maintained and in good working order and for that purpose to employ reputable
contractors for the regular periodic inspection and maintenance of them and to
renew all working and other parts as and when necessary or recommended by such
contractors; and      (d)    To mount and equip its machinery and particularly
(without prejudice to the generality of the foregoing) machinery with horizontal
or vertical reciprocating actions and every part thereof with anti-vibration
absorbers and anti-dumping absorbers of such types and designs as may be first
approved in writing by the Landlord and to comply with all directions or orders
of the Landlord or its agents for eliminating and reducing vibrations and
dumping produced by the operation and running of any of the machinery installed
at or on or affixed to the Premises.

 

Nuisance

 

(16)    (a)    Not to do any act or thing in or upon the Premises or any of the
Common Parts which may be or become or cause nuisance injury or damage or
annoyance disturbance or inconvenience to the Landlord or the tenants owners or
occupiers of other premises in the Building;      (b)    Not to cause or permit
any grit fumes or deleterious noxious offensive or poisonous effluvia or
substance to be emitted from the Premises; and      (c)    Not to allow to pass
into the Conduits any oil or grease or noxious deleterious objectionable
dangerous poisonous or explosive effluent matter or other substance which is of
a kind that is likely to or does in fact damage destroy contaminate or pollute
the water of any stream or river or the sea or any land or property or which may
pollute the environment or cause an obstruction in or injury any pipes sewers
drains watercourses or other conduits and to construct at the Tenant’s expense
such intercepting and neutralising tanks as may be required by the Landlord.

 

14



--------------------------------------------------------------------------------

Tenant’s Insurance

 

(17)    (a)    To effect and maintain at all times comprehensive insurance cover
in respect of liability for loss injury or damage to any person or property
whatsoever arising as a direct or indirect result of any act neglect default or
omission of the Tenant or the contractors servants agents licensees or invitees
of the Tenant with an insurance company of good repute;      (b)    To pay all
premiums in respect of any policies effected pursuant to Clause 3(17)(a) upon
the due date and whenever so required by the Landlord to produce to the Landlord
such policies of insurance and the receipts for the last premiums paid and in
the event of failure to do so the Landlord may effect such insurance either in
its sole name or in the joint names of the Landlord and the Tenant (as the
Landlord may in its discretion decide) and in such event to reimburse the
Landlord on demand all costs and expenses thereby incurred by the Landlord; and
     (c)    If at any time the Tenant shall be entitled to the benefit of any
insurance of the Premises or the Equipment therein to apply all monies received
by virtue of such insurance in making good the loss or damage in respect of
which such money shall have been received.

 

Landlord’s Insurance

 

(18)    (a)    Not to do or omit anything whereby any insurance for the time
being effected in respect of the Premises the Building or the Equipment may be
rendered void or voidable wholly or in part or be in anyway affected nor do or
omit anything whereby any additional premium may become payable for any such
insurance and to comply with all requirements and recommendations of the
insurers as to fire precautions relating to the Premises Provided that if as the
result of anything done or omitted by the Tenant the premium on any such policy
of insurance shall be increased the Landlord shall be entitled without prejudice
to any other remedy hereunder to recover from the Tenant the amount of any such
increase; and      (b)    To give notice in writing to the Landlord forthwith
upon the happening of any event which might affect any insurance policy on or
relating to the Premises the Building or the Equipment or upon the happening or
any destruction thereof or damage thereto.

 

Refuse, Storage and Cleaning

 

(19)    (a)    Not to form any refuse dump or scrap heap on the Premises;

 

15



--------------------------------------------------------------------------------

     (b)    Not to deposit refuse rubbish scrap and waste material in the
Premises and to ensure that all refuse rubbish scrap and waste material is at
all times stored in the Premises in proper receptacles and as from time to time
directed by the Landlord;      (c)    To ensure that not less frequently than
once a day all refuse rubbish scrap and waste material which may have
accumulated on the Premises is removed therefrom and at the Tenant’s expense to
employ such cleaning contractors as shall be nominated by the Landlord;      (d)
   To dispose properly of any dangerous or trade waste at the Tenant’s cost in
accordance with the provisions of the Public Cleansing and Prevention of
Nuisances By-laws and any other relevant legislation;      (e)    Not to bring
keep or store in or upon the Premises or the Building any arms ammunition
unlawful goods gun powder saltpetre kerosene petrol or petroleum products or any
other dangerous explosive or inflammable substances;      (f)    Not to bring or
keep upon the Premises or the Building anything which in the opinion of the
Landlord is or may become untidy unclean unsightly or otherwise detrimental to
the amenities of the Premises or the Building;      (g)    Generally to keep the
Premises and all areas immediately adjoining thereto clean tidy and in good
order.

 

Signs and Placards

 

(20)    (a)    Not to affix display place or exhibit within or outside the
Premises any signboard sign decoration advertising matter or other device
whether illuminated or not which may be visible from outside the Premises save
the display of a name-plate or signboard identifying the Tenant the type size
and position of which shall be subject to the prior written approval of the
Landlord and the Manager;      (b)    To pay to the Landlord on demand the cost
of affixing repairing or replacing the Tenant’s name on the directory board at
the entrances to the Building and on the floor on which the Premises are
situated; and      (c)    The Landlord its agents or the Manager shall have the
right to remove at the cost and expense of the Tenant any signboard, sign,
decoration or device which shall be affixed, put up or displayed in breach of
Clause 3(20)(a).

 

16



--------------------------------------------------------------------------------

Landlord’s signs

 

(21)    To permit the Landlord at any time during the last four months of the
Term to affix and retain without interference upon any part of the Premises a
notice for reletting the same or at any time or times during the Term a notice
for the sale of any reversionary interest in the Premises and to permit persons
with written authority from the Landlord or its agent at reasonable times to
view the Premises.

 

Delivery-up

 

(22)    At the expiration or sooner determination of the Term quietly to yield
up the Premises with vacant possession and at the Landlord’s discretion either
:-      (a)    to remove all fixtures and fittings installed in the Premises by
or on behalf of the Tenant and all additions erections alterations and
improvements which the Tenant and any predecessor in title may have made to the
Premises with or without the consent of the Landlord and to make good all damage
caused by their removal; or      (b)    to leave all fixtures and fittings which
have been affixed to the Premises by or on behalf of the Tenant and which have
become part of the Premises (except trade fixtures and fittings the Tenant
making good all damage caused by the removal thereof) and all additions
erections alterations and improvements which the Tenant and any predecessor in
title may have made to the Premises with or without the consent of the Landlord
     in either case in the state of repair and decoration in which they should
be having regard to the Tenant’s agreements and obligations contained in this
Agreement and generally in accordance with the terms of this Agreement and to
deliver to the Landlord all keys to the Premises.

 

Landlord’s Rights

 

(23)    To permit the Landlord at all times during the Term to exercise without
interruption or interference any of the rights granted to it by virtue of the
provisions of this Agreement.

 

Remedy of Tenant’s Default

 

(24)    In the event of the Tenant failing to comply with any of the provisions
of this Agreement (and without prejudice to any other provisions of this
Agreement) to permit the Landlord or any person authorised by the Landlord to
enter upon the Premises and/or to take such other action as it or they may from
time to time deem appropriate to remedy rectify or mitigate such failure and to
repay on demand all costs and expenses thereby incurred by the Landlord or such
authorized person.

 

17



--------------------------------------------------------------------------------

Contractors Servants Agents Licensees

 

(25)    To be responsible to the Landlord for any act neglect omission and
default of any contractors servants agents licensees and invitees of the Tenant
as if they were the acts neglects omissions or default of the Tenant and for the
purposes of this Agreement “licensees” shall include any person present in using
or visiting the Premises with the express or implied consent of the Tenant save
only the Landlord and its contractors servants agents invitees and licensees.

 

Indemnity

 

(26)    To be responsible for and to keep the Landlord fully indemnified during
and after the Term against all
Liabilities suffered or incurred by the Landlord arising directly or indirectly
out of:-      (a)   any breach non-observance or non-performance by the Tenant
of the provisions of this Agreement or any of the matters to which this demise
is subject;      (b)   any act omission or negligence of the Tenant or any
contractors servants agents licensees or invitees of the Tenant; and      (c)  
the repair condition user or any alteration to the Premises or owing to the
spread of fire or smoke or the escape or overflow of water originating from the
Premises Provided That the same shall not arise by reason of the act neglect or
omission of the Landlord.

 

Government lease and Deed of Mutual Covenant

 

(27)    Not to do any act deed matter or thing whatsoever which does or would
amount to a breach of the terms and conditions of the Deed of Mutual Covenant or
of the Government lease relating to the Building and not to impede the Manager
in carrying out its duties and powers.

 

Regulations

 

(28)    To comply with all regulations for the proper management or the control
or security of the Building or the comfort or convenience of its occupiers and
visitors as may from time to time apply to the Building Provided That nothing in
any regulations made by or at the direction of or with the consent of the
Landlord shall purport to amend this Agreement and in the event of any
inconsistency between this Agreement and such regulations this Agreement shall
prevail.

 

LANDLORD’S AGREEMENTS

 

4.    The Landlord agrees with the Tenant as follows:-

 

18



--------------------------------------------------------------------------------

Quiet Enjoyment

 

(1)    That the Tenant paying the Rents and performing and observing the
agreements and obligations on its part herein contained shall and may peaceably
and quietly hold and enjoy the Premises during the Term without any unlawful
interruption by the Landlord or any person rightfully claiming under or in trust
for the Landlord.

 

Property Tax

 

(2)    To pay the property tax which are now or may hereafter during the Term be
imposed by Government upon the Premises.

 

Maintenance of Structure

 

(3)    To maintain and keep the main structure of the Premises in proper and
tenantable repair and condition Provided that the Landlord’s liability hereunder
shall not be deemed to have arisen unless and until written notice of any want
of repair of the same shall have been previously given by the Tenant to the
Landlord and the Landlord shall have failed to take steps to inspect and repair
the same after the lapse of a reasonable time And Provided that the Landlord
shall not be required to repaint or whitewash any external part of the Premises.

 

PROVISOS

 

5.    PROVIDED ALWAYS and it is agreed and declared as follows:-

 

Re-entry

 

(1)    If the Rents or any part thereof shall at any time be unpaid for fifteen
days after the due date therefor (whether formally demanded or not) or if any of
the agreements or obligations on the part of the Tenant or any one of them
herein contained shall not be performed or observed or if the Tenant or any one
of them (being an individual or individuals) shall become bankrupt or if the
Tenant (being a company) shall enter into liquidation whether compulsory or
voluntary (save for the purpose of amalgamation or reconstruction of a solvent
company) or if a receiver shall be appointed of the Tenant’s undertaking or if
the Tenant shall enter into an agreement or make any arrangement with creditors
for liquidation of the debts of the Tenant by composition or otherwise or if the
Tenant’s Business Registration Certificate is cancelled or if the Tenant shall
suffer any distress or process of execution to be levied on the goods of the
Tenant then and in any such case it shall be lawful for the Landlord at any time
thereafter to re-enter upon the Premises or any part thereof in the name of the
whole and thereupon this Agreement shall absolutely determine in which event the
Deposit shall be absolutely forfeited to the Landlord but without prejudice to
any right of action of the Landlord in respect of any antecedent breach of any
of the agreements or obligations on the part of the Tenant herein contained.

 

19



--------------------------------------------------------------------------------

Deposit

 

(2)    (a)    The Tenant will on the signing of this Agreement pay to and
thereafter maintain with the Landlord the Deposit by way of security for the due
performance and observance of the agreements and obligations on the part of the
Tenant herein contained. The Landlord shall have the right (without prejudice to
any other remedy available to the Landlord) to deduct from the Deposit the
amount of any loss or damage suffered by the Landlord as the direct or indirect
result of any non-performance or non-observance by the Tenant of the agreements
and obligations on its part herein contained and subject thereto the Deposit or
the balance thereof (as the case may be) shall be returned to the Tenant within
21 days of the expiration or sooner determination of the Term, delivery of
vacant possession of the Premises or settlement of the Landlord’s last
outstanding claim (whichever is the later);      (b)    In the event of any
proper deduction being made by the Landlord from the Deposit at any time or from
time to time the Tenant shall forthwith on demand in writing made by the
Landlord make a further deposit equal to the amount so deducted;      (c)    In
the event of the Basic Rent, Government rent or Government rates being increased
at any time or from time to time the Tenant shall forthwith on demand in writing
made by the Landlord deposit with the Landlord an amount equal to three times
the amount by which the Basic Rent, quarterly Government rent or Government
rates (as the case may be) has increased by way of further security for the due
performance and observance of the agreements and obligations on the part of the
Tenant herein contained.      (d)    In the event of the Landlord disposing of
its interest in the Premises, the Landlord will transfer the Deposit and the
benefits and burdens of this Clause 5(2) to its successor in title (to which
transfer the Tenant hereby consents) to the intent that the Landlord’s
obligation to repay the Deposit to the Tenant shall be an obligation which runs
with the land and that the Landlord’s successor in title for the time being in
possession of the reversionary interest immediately expectant hereon shall be
obliged to repay the Deposit to the Tenant in accordance with the terms of this
Agreement; and      (e)    Following any transfer of the Deposit in accordance
with Clause 5(2)(d) the Landlord shall be absolutely discharged from its
obligations herein contained to refund the Deposit or any part thereof to the
Tenant.

 

Abatement of Rent

 

(3)    In the event of the Premises or any substantial part thereof being
damaged or destroyed by any cause save and except for the act neglect or default
of the Tenant so as to be unfit for occupation or use the Basic Rent or a fair
proportion thereof according to the nature and extent of the damage sustained
shall cease

 

20



--------------------------------------------------------------------------------

     to be payable by the Tenant from the date of damage or destruction until
the Premises or the affected part are repaired and reinstated fit for occupation
and use Provided That there shall be no cesser of Basic Rent if any insurance
policy effected by the Landlord shall have been rendered void or voidable in
whole or in part by the act or default of the Tenant and Provided Further That
if the whole or substantially the whole of the Premises shall have been damaged
or destroyed by any such cause as aforesaid so as to be unfit for occupation or
use and shall not have been repaired and reinstated within three months of the
damage or destruction either party shall be entitled at any time before the same
are repaired and reinstated to terminate this Agreement by notice in writing to
the other without prejudice to each party’s rights against the other in respect
of any antecedent breach hereof Provided Further that the Landlord shall be
under no obligation to repair and reinstate any damage or destruction to the
Premises.

 

Non-liability of Landlord

 

(4)    Notwithstanding anything herein contained and so far as permitted by law
the Landlord shall not in any circumstances be liable for any Liabilities
suffered or incurred by the Tenant or occupier of the Premises or any of its or
their respective servants employees licensees invitees or visitors or by any
other person or persons by reason or in consequence of:-      (a)    any act
neglect default or omission of any contractors servants agents licensees or
workmen of the Landlord;      (b)    any act neglect default or omission of any
tenants or occupiers of any other premises in the Building;      (c)    any
defect in or breakdown of or the defective state or condition of the Premises or
the Building or the appurtenances or anything in on or about the same;      (d)
   any failure malfunction stoppage fluctuation interruption or suspension of
the security services or other services and facilities of or in the Building and
in particular (but without limitation) the provision by the Landlord of security
services shall not create an obligation on the part of the Landlord for the
security of the Premises or any contents therein;      (e)    any failure
malfunction explosion or suspension of the electricity gas or water supply to
the Building or the Premises; or      (f)    fire or the overflow or leakage of
water from anywhere within the Building or the influx of rain water or sea water
into the Building or the Premises or the activity of rats or other vermin in the
Building;      nor subject to the provisions of Clause 5(3) shall the Rents or
any part thereof abate or cease to be payable on account thereof.

 

21



--------------------------------------------------------------------------------

Waiver and Condonation

 

(5)    (a)    No acceptance of rent or condoning exercising or overlooking by
the Landlord of any non-observance or non-performance by the Tenant at any time
or times of the Tenant’s agreements and obligations herein contained shall
operate as a waiver of the Landlord’s rights hereunder in respect of any
continuing or subsequent non-observance or non-performance or so as to defeat or
affect in any way the rights and remedies of the Landlord hereunder in respect
of any such continuing or subsequent non-observance or non-performance and no
waiver by the Landlord shall be inferred from or implied by anything done or
omitted by the Landlord unless the same is expressly waived in writing and
signed by the Landlord; and      (b)    Any consent given by the Landlord shall
operate as a consent only for the particular matter to which it relates and in
no way shall be considered as a waiver or release of any of the provisions
hereof nor shall it be construed as dispensing with the necessity of obtaining
the specific written consent of the Landlord in the future unless expressly so
provided.

 

Premium

 

(6)    The Tenant acknowledges that no fine premium key money or consideration
other than that details of which are contained in this Agreement has been paid
by the Tenant to the Landlord for the grant of this Agreement.

 

Rent to be paid in advance

 

(7)    For the purpose of the Landlord and Tenant (Consolidation) Ordinance
Cap.7the rents reserved hereby are in arrears if not paid in advance as herein
provided.

 

Verbal Warranties and Exclusion of Use

 

(8)    (a)    This Agreement sets out the full agreement reached between the
parties and the Tenant acknowledges that this Agreement has not been entered
into in reliance wholly or partly on any representation or statement made or
given by the Landlord except any such statement or representation that is
expressly set out in this Agreement;      (b)    Nothing in this Agreement or in
any consent granted by the Landlord under this Agreement shall imply or warrant
that the Premises may be used for the purpose herein authorised;      (c)    The
parties hereto agree that the Premises will be let to the Tenant by the Landlord
in the state and condition as at the date of signing this Agreement and no
warranty or representation is given or made by the Landlord or its agents
regarding:-

 

22



--------------------------------------------------------------------------------

        (i)    the fittings and finishes of the installations and appliances (if
any) in the Premises and/or the Building;         (ii)    the state and
condition of the Premises or the Building or the user thereof; or         (iii)
   the composition of the Building.

 

Notices

 

(9)    Any notice to be served hereunder or in relation hereto shall if to be
served on the Tenant be sufficiently served if addressed to the Tenant and sent
by prepaid registered post to or delivered at the Premises or the Tenant’s
registered office or last known place of business in Hong Kong and if to be
served on the Landlord be sufficiently served if addressed to the principal
place of business of the Landlord in Hong Kong as set out above and sent by
prepaid registered post or any other address which the Landlord may notify to
the Tenant from time to time. A notice sent by post shall be deemed to be given
when recorded by the Post Office as received.

 

Property Tax Increase

 

(10)    If for any reason whatsoever the property tax payable in respect of the
Premises is increased to a figure in excess of the property tax at the date
hereof by reason of any decoration alteration or other works or improvements
carried out by the Tenant to the Premises then and in any such case the Tenant
shall during the continuance of this Agreement bear the increase in property tax
and the amount of such increase or increases shall form part of the rent and be
recoverable accordingly.

 

Unwanted property

 

(11)    If after the ending of the Term any property remains in the Premises
and/or the Building the Landlord may either in so far as the same is annexed to
the Premises and/or the Building treat it as having reverted to the Landlord as
fixtures or as the agent of the Tenant (and the Landlord is appointed by the
Tenant to act in that behalf) to remove, store, and/or dispose of whether by
sale or otherwise to retain any proceeds of sale and recover the costs for such
removal, storage and/or disposal from the Tenant if the proceeds of sale shall
not be sufficient to cover the same Provided That the Tenant shall indemnify the
Landlord against liability incurred by it to any third party whose property is
dealt with by the Landlord. 6.    COSTS      All the stamp duty on this
Agreement and its duplicate will be borne and paid by the parties hereto in
equal shares. If the Tenant engages non-employee Hong Kong solicitors to act for
him, the Tenant shall pay one half share of the Landlord’s solicitors’ scale
charges plus one half of the stamp duty on this Agreement and its duplicate.

 

23



--------------------------------------------------------------------------------

7.    EARLY DETERMINATION BY LANDLORD      Notwithstanding anything herein
contained the Tenant hereby expressly agrees that in the event of the Premises
and/or the Building or any part thereof being required by the Landlord for the
purpose of rebuilding refurnishment reconstruction or redevelopment, a
resolution of the Board of Directors of the Landlord shall be conclusive
evidence of such requirement, the Landlord shall have the right to terminate
this Agreement by giving to the Tenant six month’s prior notice in writing of
its intention to do so and upon the expiration of such notice this Agreement
shall absolutely be determined but without prejudice to the rights of either
party against the other in respect of any antecedent breach hereof. 8.   
SPECIAL CONDITIONS      For the avoidance of doubt, it is hereby agreed that
this Agreement shall be read and construed on the basis that the special
conditions, if any, set out in the Second Schedule hereto form an integral part
of this Agreement. In the event of conflict between such special conditions and
the terms and conditions hereinbefore provided, the special conditions shall
prevail.

 

IN WITNESS whereof the parties hereto have signed this Agreement the day and
year first before written.

 

24



--------------------------------------------------------------------------------

THE FIRST SCHEDULE

 

Premises

 

The Premises are shown for the purposes of identification only coloured pink on
the Plan and include:-

 

(a)   the inner surface of and the paint paper and other decorative finishes
applied to the interior of the external walls and internal structural walls of
the Premises but not any other part of the external walls or internal structural
walls;

 

(b)   the floor finishes floor boards and floor screeding so that the lower
limit of each floor of the Premises includes such finishes, boards and screeding
but does not extend to anything below them except any Equipment that exclusively
serve the Premises;

 

(c)   the plaster inner surface paint paper and other decorative finishes
applied to the underside of the ceilings so that the upper limit of each floor
of the Premises includes such plaster inner surfaces and finishes but does not
extend to anything beyond them except any Equipment that exclusively serve the
Premises;

 

(d)   one-half severed medially of the internal non-structural walls dividing
the Premises from other parts of the Building and all other non-structural
internal walls;

 

(e)   the doors door frames windows and window frames;

 

(f)   all additions and improvements to the Premises;

 

(g)   all the Landlord’s fixtures and fittings of every kind now in or upon or
which shall from time to time be in or upon the Premises (whether originally
affixed or fastened to or upon the same or otherwise) except any such tenant’s
or trade fixtures installed by the Tenant that can be removed from the Premises
without defacing the same and except any Equipment within the Premises not
exclusively serving the Premises; and

 

(h)   the Equipment within the Premises that exclusively serves the Premises.

 

25



--------------------------------------------------------------------------------

THE SECOND SCHEDULE

Special Conditions

 

1.   Notwithstanding any provisions to the contrary herein contained, the
Landlord hereby agrees that the Tenant shall be entitled to a six (6) months’
rent-free period from (i) the commencement date of the Term to the 14th day of
February 2004 (both days inclusive); (ii) the 1st day of February 2005 to the
28th day of February 2005 (both days inclusive); (iii) the 1st day of December
2005 to the 31st day of January 2006 (both days inclusive); and (iv) the 15th
day of November 2006 to the 14th day of January 2007 (both days inclusive)
Provided That all Government rent, rates, Service Charge, Cooling Water Charge
and all other outgoings within the said rent-free periods shall be borne by the
Tenant solely.

 

2.   The Tenant shall at its own costs and expenses reinstate the Premises to
its original handover condition and deliver vacant possession of the Premises to
the Landlord upon expiration or sooner determination of the Term.

 

3.   The Tenant shall at its own costs and expenses fit out the Premises in
accordance with the fitting out rules imposed by the Landlord and the Manager
and the Tenant shall solely be responsible at its own costs and expenses to
obtain approval(s) from the Building Authority and any relevant Government
authority for such fitting out works.

 

4.   The Landlord hereby agrees that the Premises shall be delivered to the
Tenant with a full ceiling (sprinklers, false ceiling, light boxes,
air-conditioners and carpet materials).

 

5.   Notwithstanding anything to the contrary herein contained, the Landlord and
the Tenant hereby mutually agree that each party shall after 12 months from the
commencement of the Term have the right to early terminate this Agreement by
giving to the other party not less than six (6) months’ prior written notice of
its intention to do so and upon expiration of such notice this Agreement shall
absolutely be determined but without prejudice to either part’s right to claim
against the other in respect of any antecedent breach hereof.

 

6.   Notwithstanding anything to the contrary herein contained, the Landlord
hereby agrees that the Service Charge, shall not be increased by more than 20%
during the Term.

 

7.   Notwithstanding anything to the contrary herein contained, the Landlord
hereby agrees that the Tenant shall not be responsible for payment of any of the
landlord’s tax other than the rates and Government rent of the Property.

 

8.   The Landlord hereby agrees that any notice to be served by the Landlord
(save and except the notice issued by the Manager on the building management
matters) to the Tenant will also be copied to the General Counsel of the Tenant
in the United States of America by fax at fax number 01 510 449-0102.

 

26



--------------------------------------------------------------------------------

TANG YU MING       

For and on behalf of

SIGNED by

 

)

  

CDW BUILDING LIMITED

director(s)/authorised person(s)

 

)

  

 

/s/ Tang Yu Ming

--------------------------------------------------------------------------------

                                                 Authorized Signature(s)

duly authorised by the Board of

 

)

  

Directors of the Landlord whose

 

)

  

signature is verified by:-

      

WENDY CHOW

Solicitor, Hong Kong SAR

Messrs. Slaughter and May

                 

For and on behalf of

SIGNED by Darren Spencer

  )   

PEAK PLASTIC & METAL PRODUCTS (INTERNATIONAL) LTD.

director(s)/authorised person(s)

  )   

/s/ Darren Spencer

--------------------------------------------------------------------------------

                                                 Authorized Signature(s)

duly authorised by the Board of

  )   

Directors of the Tenant in the

  )   

presence of:-

       Isabella Law         

Received on or before the day and

  )     

year first above written of and

  )     

from the Tenant the sum of Hong

  )     

Kong Dollars Two Hundred Fourteen

  )     

Thousand Six Hundred and Seventeen

  )     

only (HK$214,617.00) being the

  )   

HK$214,617.00

Deposit

                  For and on behalf of          CDW BUILDING LIMITED         

/s/ Tang Yu Ming

--------------------------------------------------------------------------------

                                                          Authorized
Signature(s)

 

27



--------------------------------------------------------------------------------

Dated 1st April 2004

--------------------------------------------------------------------------------

 

CDW BUILDING LIMITED (1)

 

and

 

PEAK PLASTIC & METAL PRODUCTS

(INTERNATIONAL) LIMITED (2)

 

--------------------------------------------------------------------------------

 

TENANCY AGREEMENT

 

of

 

UNITS E AND F, NINETEENTH FLOOR,

CDW BUILDING

388 CASTLE PEAK ROAD

 

TSUEN WAN

 

--------------------------------------------------------------------------------

 

SLAUGHTER AND MAY

SOLICITORS,

HONG KONG SAR

 

28